Citation Nr: 1031354	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
schizoaffective disorder, schizophrenia, depression, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to March 
1981. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  The claims file was subsequently transferred to the 
RO in Phoenix, Arizona. 

The Veteran testified before the undersigned in February 2010.  
He additionally testified before a Decision Review Officer (DRO) 
in January 2005.  Transcripts of the hearings are of record.

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for a schizoaffective disorder.  
However, while on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope of 
filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, schizoaffective disorder, 
schizophrenia, depression, and bipolar disorder.  The Board 
therefore finds that the Veteran's claim is not limited solely to 
a schizoaffective disorder.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, schizoaffective 
disorder, schizophrenia, depression, and bipolar disorder.

The Board recognizes that a claim for service connection for PTSD 
was considered and separately denied in an August 2005 rating 
decision, and that the Veteran does not appear to have formally 
appealed that decision.  However, a complete review of the claims 
shows that the Veteran has consistently argued that his 
psychiatric disorder, whether it be PTSD, schizophrenia, or 
depressive disorder, is etiologically related to his purported 
in-service stressors.  Liberally construing Clemons, the Board 
finds that the Veteran's claim for service connection for an 
acquired psychiatric disorder included the claim for service 
connection for PTSD, that the appealed April 2003 rating decision 
also incorporated the PTSD claim, and that the question of 
whether the Veteran has PTSD related to his active service is 
properly before the Board.  The August 2005 decision is merely a 
superfluous decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, schizoaffective disorder, 
schizophrenia, depression, and bipolar disorder, is based on his 
allegations of personal assault in service.  Specifically, the 
Veteran asserts that (1) he was drugged and then sexually 
assaulted after blowing the whistle on a drug dealing ring (2) a 
drill sergeant inappropriately touched him during basic training, 
and (3) he was subjected to a beating/physical assault.  See 
January 2005 DRO and February 2010 BVA hearing transcripts.

The Board notes that the Veteran's service treatment records have 
been unable to be located.  See August 2002 letter from RO to 
Veteran.  There is also no clear indication in the Veteran's 
personnel records that a personal assault occurred.  However, the 
Board notes that service personnel records demonstrate that the 
Veteran's conduct rating showed a downward rating trend from a 
4.0 score in January 1980 to a score of 2.9 in March 1981.  See 
Form NAVMC 118(23) 7-74.  Further, personnel records demonstrate 
the Veteran was issued Article 86's in June and July 1980.  The 
Veteran was also absent without leave (AWOL) from July 16, 1980 
to August 7, 1980, and again from October 7, 1980 to October 21, 
1980.  He was hospitalized for alcoholism in January 1981.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 
§ 3.304(f) (2009). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  However, as the Veteran's alleged 
stressors are not related to hostile military or terrorist 
activity, these regulatory changes are not for application in 
this case.

The Veteran's uncorroborated testimony is not sufficient to 
verify the stressors set forth in this case.  The Board 
recognizes that the present case falls within the category of 
situations in which it is not unusual for there to be an absence 
of service records documenting the events of which the Veteran 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In 
any event, the Board acknowledges that the relevant regulations 
stipulate that, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than a veteran's service 
records may corroborate his or her account of the stressor 
incident.  38 C.F.R. § 3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 

The Veteran was provided with notice regarding the development of 
his claim through 'alternative sources' of information in October 
2004.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board has considered a January 2010 VA treating 
psychiatrist's statement that "it is my belief that his military 
sexual trauma underlies his PTSD and is an exacerbating factor 
with respect to his other mental health disorders."  The Board 
finds the January 2010 VA treating practitioner's statement is an 
"indication" that his disorder may be associated with service, 
but that there is insufficient competent evidence on file for the 
VA to make a decision on the claim.  

Therefore, the Veteran should be scheduled for a VA psychiatric 
examination by a medical professional with appropriate expertise 
to determine the likelihood that the alleged personal assaults 
during service occurred, and if so, whether any current acquired 
psychiatric disorder is related to a personal assault incurred in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Further, the Board observes that the Veteran receives treatment 
through the Southern Arizona VA Healthcare System (HCS).  The 
most recent treatment records contained in the claims file are 
dated in June 2006.  While on remand, any treatment records from 
such facilities dated from June 2006 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Southern Arizona VA HCS beginning 
in June 2006, regarding all mental health 
treatment. Any negative search result 
should be noted in the record. 

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  Following an 
examination of the Veteran, review of the 
relevant service records and other evidence 
in the claims file, the psychiatrist is 
asked to opine whether it is at least as 
likely as not (a 50 percent probability 
of greater)  that the Veteran's behaviors 
in service, including any disciplinary 
problems, are consistent with his claimed 
in-service personal assaults of (1) being 
drugged and then sexually assaulted after 
blowing the whistle on a drug dealing ring 
(2) being inappropriately touched by a 
drill sergeant, and (3) being physical 
beaten/assaulted.  In offering an opinion 
as to whether any behavior 
changes/disciplinary problems indicate that 
the Veteran was assaulted in service, the 
psychiatrist should discuss any behavior 
changes before and after the alleged 
personal assault.  

If the psychiatrist is of the opinion that 
behavior changes in service represent that 
a personal assault occurred, the 
psychiatrist should then state whether the 
Veteran has PTSD, or any other acquired 
psychiatric disorder, as a result of such 
assault in service.

If the examiner determines that there is 
inadequate evidence to support the 
occurrence of the in-service personal 
assault(s) or determines that the clinical 
evidence does not support a diagnosis of 
PTSD or psychiatric due to the assault(s), 
the examiner should list all diagnosed 
psychiatric disorders and specifically 
state whether it is at least as likely as 
not (a 50 percent probability of 
greater) that any diagnosed psychiatric 
disorder had its onset in service or is 
otherwise etiologically related to the 
Veteran's service, including any incident 
of service.  

The claims file must be made available to 
and reviewed by the examiner.  The 
psychiatrist must provide a complete 
rationale for all opinions offered.  In 
this regard, the examiner should note 1) 
the Veteran's various alleged service 
stressors/incidents, which are found in 
written statements and in his Board and DRO 
hearing transcripts; 2) service records; 
and 3) medical reports and statements of 
record.  

A complete rationale should be provided for 
all requested opinions.  If the 
psychiatrist finds it impossible to provide 
any part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


